DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to Applicant’s Amendment and Remarks filed on 11 August 2020.
Claims 1-11 are pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US Patent 6,256,775 B1) in view of Wang et al. (US Pub. 2013/0024875 A1) and further in view of Gathala et al. (US Pub. 2013/0305359 A1) and Harjula (US Pub. 2003/0120706 A1).
Flynn, Gathala and Harjula were cited in the previous Office Action.

As per claim 1, Flynn teaches the invention substantially as claimed including A logging method (Flynn, Abstract, lines 1-2, a method…for monitoring performance of an application), comprising: 
executing a process that includes at least one application thread configured to process an application, by performing application processing, and at least one logging thread over an assembly of information processing devices (Flynn, Fig. 1; Abstract, lines 2-4, a system program executed by a multithreaded processor arranged and configured to process a plurality of threads; Col 10, lines 28-35, one thread is used to run or execute a system program or an application which is to be monitored, and another thread is used to run a monitor program to monitor the occurrence of the selectable event(s), i.e. to record or save the event(s) for analysis of the performance of the application. The first thread is hereinafter called processing thread, and the second thread is hereinafter called monitoring thread.); 
detecting within the at least one application thread a logging event (Flynn, Col 10, lines 28-32, one thread is used to run or execute a system program or an application which is to be monitored; Col 10, lines 43-47, the monitoring thread may merely detect and record the events (as logging event). The information can be further processed or analyzed to a user or a program at a later time when monitoring process is completed).

	Although Flynn teaches application thread to process an application and using a monitoring thread for detecting the logging event, Flynn fails to specifically teach the detecting being performed by the at least one application thread.

	However, Wang teaches the detecting being performed by the at least one application thread (Wang, Fig. 3, 210 Event system polling and I/O serving threads, 330 poll for I/O events, 340, deliver I/O events, 350 perform other functions; [0023] lines 1-5, the system actively and continuously polls I/O devices by running I/O event polling and servicing threads on dedicated processors. Upon event discovery by the I/O event polling threads (as detecting), the event system invokes application event handlers in various ways; also see [0107] lines 17-21, The event system polling and I/O servicing threads may also service I/O requests including those that come from application sources (as in servicing the I/O requests from application sources, the I/O servicing threads act as application threads by performing application I/O processing). In some embodiments, the polling threads may perform operations unrelated to I/O 350; [0127] lines 8-9, Each of these threads can discover and process I/O events in parallel (as application thread that can performing application processing and detecting (as the I/O threads perform application I/O processing AND polling/detecting of the I/O events)).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn with Wang because Wang’s teaching of using the same event system polling and I/O serving thread (as application thread) for performing detecting/discovering and performing the operation processing in parallel would have provided Flynn’s system with the advantage and capability to allow the system to efficiently utilizing the thread processing by performing the detecting and performing in the same thread which improving the system performance and efficiency (see Wang, [0008],  One problem with traditional event systems is that such systems performed slowly; [0016] increased the number of system calls applications were required to make, as well as increased the system processing overhead such as binding at each I/O operation posting).

Flynn and Wang fail to specifically teach immediately generating and transmitting first logging information upon detecting the logging event, from the at least one application thread, to the at least one logging thread; and receiving, at the at least one logging thread, the first logging information and generating, with the at least one logging thread, second logging information incorporating the first logging information; and publishing, from the at least one logging thread, the second logging information via a publication interface to at least one processing element previously registered with said the at least one logging thread, and wherein once the transmission of the first logging information by the at least one logging thread has been carried out, the at least one application thread immediately continues with the application processing without confirming receipt by the at least one logging thread.

However, Gathala teaches immediately generating and transmitting first logging information upon detecting the logging event, from the at least one application thread, to the at least one logging thread (Gathala, Fig. 6, 612, 303; Fig. 10, 1002 monitor activities in core, 1004 generate signature of monitored activates, 1006 send generated signature to master core; also see [0095] lines 7-16, The behavior signature may be generated from behavior information collected by the slave behavior observer module 303…the behavior signature (as first logging information) may function as an identifier and/or a certification that enables the master processing core to quickly recognize and identify a sub-task and its position in the application task graph 402 without performing any additional…operations; [0096] lines 1-3, The slave behavior observer module 303 may send (as transmitting) the generated signature to the master behavior observer module 302 (as logging thread since according to [0130], modules can be “threads”); also see [0101] lines 18-20, Examples of high-level behavior detection may include detection of the existence of a particular event; [0112] lines 3-9, In blocks 1002-1018, slave observer modules (i.e., as application “threads”) in each of the slave or secondary processing cores (Core 1, Core 2, Core n) may repeatedly monitor mobile device activities in their respective cores, generate a behavior signature based on the monitored activities, and send the generated signature to the master processing core (Master Core); [Examiner noted: immediately generating and transmitting the behavior signature (as first logging information) to the master behavior observer module (logging thread), since there is no other operations between the steps of 1002, 1004 and 1006 which allow the master processing core to quickly recognize and identify the activity behavior]); 
receiving, at the at least one logging thread, the first logging information and generating, with the at least one logging thread, second logging information incorporating the first logging information (Gathala, Fig. 6, 302, 610; [0097] lines 9-13, the global behavior detection unit (i.e., as part of master behavior observer module 302, established as logging thread above), which may use local behavior signatures (as first logging information) received from the secondary cores 604, 606 in conjunction with the task graph 402 to generate a behavior vector that describes the overall behavior of the software application (as generating second logging information incorporating the first logging information)); and
publishing, from the at least one logging thread, the second logging information via a publication interface to at least one processing element previously registered with said the at least one logging thread (Gathala, Fig.3, 302, Master behavior observer module (as logging thread), 306, Behavior Analyzer Module (as processing element registered with logging thread); [0048] lines 1-7, an master observer process, daemon, module…may instrument or coordinate various application programming interface (APIs) (i.e., as “publication interfaces”) at various levels…and collect behavior information from the instrumented APIs; [0097] lines 14-15, the behavior vector may then be sent (i.e., “published”) to the behaviors analyzer module 306 and used to identify behaviors).
wherein once the transmission of the first logging information by the at least one logging thread has been carried out, [identify the behavior of the application] (Gathala, [0096] lines 1-5, The slave behavior observer module 303 may send the generated signature to the master behavior observer module 302, which may use the application task graph 402 to combine the partial/incomplete behavior signatures to obtain/identify the complete behavior of the software application).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn and Wang with Gathala because Gathala’s teaching of monitoring/detecting/generating activity information would have provided Flynn and Wang’s system with the advantage and capability to identifying any errors within the software in order to provide system stability (Gathala [0002] see identifying and correcting conditions). 

Flynn, Wang and Gathala fail to specifically teach once the transmission…has been carry out, the at least one application thread immediately continues with the application processing without confirming receipt by the at least one logging thread.

However, Harjula teaches once the transmission…has been carry out, the at least one application thread immediately continues with the application processing without confirming receipt by the at least one logging thread [based on the transmission] (Harjula, Fig. 1C; [0057] lines 6-7, execution of the threads THB1, THB2; Claim 3, substantially immediately after the function call formed in the second operating system has been transmitted to the interface block, the execution of the processes of the second operating system is continued, without waiting for a response to the function call from the first operating system).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang and Gathala with Harjula because Harjula’s teaching of continuing the processing operation without waiting the response would have provided Flynn, Wang and Gathala’s system with the advantage and capability to increase the speed of the processing which minimize the network latency and improving the system performance.

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Wang, Gathala and Harjula, as applied in claim 1 above, and further in view of Stevens (US Patent. 7,086,064 B1).
Stevens was cited in the previous Office Action.

As per claim 2, Flynn, Wang, Gathala and Harjula teach the invention according to claim 1. Flynn, Wang, Gathala and Harjula fail to specifically teach wherein the at least one processing element includes an output thread belonging to the process.

However, Stevens teaches wherein the at least one processing element includes an output thread belonging to the process (Stevens, Fig. 4, 310 computer (as processing element), 365 Buffer Management Thread 365 (as an output thread); Col 7, lines 23-24, Events are communicated to the buffer management thread 365 (arrow 14a); Col 7, lines, 44-46, the Buffer management thread 365 (arrow 14a)…transmit it to the receiving thread 356 (arrow 14b); line 63-64, events can be generated by multiple threads (as process) in the JVM).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang, Gathala and Harjula with Stevens because Stevens’s teaching of buffer management thread for transmitting the data that within the process would have provided Flynn, Wang, Gathala and Harjula’s system with the advantage and capability to improving the data transmit speed in order to increase the system performance.

As per claim 3, Flynn, Wang, Gathala and Harjula teach the invention according to claim 1. Flynn, Wang, Gathala and Harjula fail to specifically teach wherein the at least one processing element includes a thread of a logging process distinct from the process.

However, Stevens teaches wherein the at least one processing element includes a thread of a logging process distinct from the process (Stevens, Fig.4, 330 computer (as processing element), 354 Main profiler agent thread, 356 Profiler buffer receiving thread; Col 6, lines 57-58, A second computer 330 runs a performance tool 340 for receiving profiling data relating to JVM 320 (as process)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang, Gathala and Harjula with Stevens because Stevens’s teaching of Main profiler agent thread for receiving the data that distinct from process would have provided Flynn, Wang, Gathala and Harjula’s system with the advantage and capability to avoid any potential errors within the process in order to improve the system stability.
   
As per claim 4, Flynn, Wang, Gathala and Harjula teach the invention according to claim 1. Gathala teaches wherein the application thread transmits the first logging information to the at least one logging thread via a communications interface (Gathala, [0048] lines 1-7, an master observer process, daemon, module…may instrument or coordinate various application programming interface (APIs) at various levels…and collect behavior information from the instrumented APIs; [0096] lines 1-3, The slave behavior observer module 303 (as application thread) may send (as transmits) the generated signature (as first logging information) to the master behavior observer module 302 (as logging thread)).

Although, Gathala teaches transmitting the first logging information to the at least one logging thread via a communications interface (IC), Flynn, Wang, Gathala and Harjula fail to specifically teach when transmitting the first logging information, it is transmitting in an asynchronous manner via a communications interface.

However, Stevens teaches transmitting the first logging information in an asynchronous manner via a communications interface (Stevens, Col 7, lines 27-31, those events which do not need an immediate response from the profiler agent are buffered and sent asynchronously to the profiler agent buffer receiving thread 356).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang, Gathala and Harjula with Stevens because Stevens’s teaching of receiving data with asynchronous manner via a communication interface would have provided Flynn, Wang, Gathala and Harjula’s system with the advantage and capability to reducing network traffic in order to improve system efficiency (Stevens, Col 7, lines 28-31, see reducing network traffic).

As per claim 10, Flynn, Wang, Gathala and Harjula teach the invention according to claim 1. Gathala teaches when the application thread receives a signal, the application thread transmits the first logging information associated with the signal to the at least one logging thread (Gathala, Fig. 6, 618 local Observations, 612 Local behavior detection unit; 303; [0094] lines 6-13, Each of the secondary cores 604, 606 may include a slave behavior observer module 303 that includes a local behavior detection unit 612 module and a local observation 618 module. The local behavior detection unit 612 modules may be configured to interpret local observations in their respective cores and provide a behavior signature to the global behavior detection unit 610 module for each software application being monitored; [Examiner noted: slave behavior observer module (as application thread) receives detection/information (as signal) from local observations and transmits the behavior signature (as first logging information) associated with the detection/information (as signal) to the global behavior detection unit (as at least one logging thread)]).

Flynn, Wang, Gathala and Harjula fail to specifically teach when transmitting the first logging information associated with the signal to the at least one logging thread, waits for a given time, then causes a termination of the process.

However, Stevens teaches when transmitting the first logging information associated with the signal to the at least one logging thread, waits for a given time, then causes a termination of the process (Stevens, Col 7, lines 66-67, This effectively marshals data from any active threads into a single thread (UJA 350); Col 9, lines 25-27, once a connection has been established between the profiler agent and the UJA, the profiler agent transmits controls via control data packet to the UJA; Col 10, lines 12, Terminate JVM; Col 13, lines 22-23, the profiler agent may continue to receive both individual and buffered events until the JVM terminates; lines 27-29, UJA may transmit data/responses at any time during processing…at the request of the profiler agent [Examiner noted: UJA (as application thread) receives data (as signal) and transmits the data to profiler agent (as logging thread) then cause the termination of JVM (since the profiler agent may continue to receive data until JVM terminated)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang, Gathala and Harjula with Stevens because Stevens’s teaching of receiving the signal for transmitting the data before termination of the process would have provided Flynn, Wang, Gathala and Harjula’s system with the advantage and capability to preventing any potential logging information lost due to the process termination which improving the system efficiency.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Wang, Gathala and Harjula, as applied in claim 1 above, and further in view of “Drums”: a Middleware-Aware Distributed Robot Monitoring System (hereafter Drums) .
Drums was cited in the previous Office Action.

As per claim 5, Flynn, Wang, Gathala and Harjula teach the invention according to claim 1. Gathala further teaches wherein a communications interface and the publication interface are of a socket type (Gathala, [0061] lines 1-5, The processing cores 204, 206, 230, 232 may communicate with each other via the bus/interconnect interface 218….domain sockets (as socket type).
	
Although, Gathala teaches wherein the communications interface and the publication interface are of the socket type, Flynn, Wang, Gathala and Harjula fail to specifically teach the communications interface and the publication interface conform to a ZeroMQ library.

	However, Drums teaches the communications interface and the publication interface conform to the ZeroMQ library (Drums, Page 214, left-hand column, last paragraph, lines 6-9, The daemon also publishes data over a ZeroMQ publish socket. ZeroMQ is a cross-platform, lightweight and high performance message passing middleware for distributed applications).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang, Gathala and Harjula with Drums because Drums’s teaching of ZeroMQ would have provided Flynn, Wang, Gathala and Harjula’s system with the advantage and capability to improve its logging information data transmitting speed in order to increase the system performance (Drums, page 214, 6-9, see high performance).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Wang, Gathala and Harjula, as applied in claim 1 above, and further in view of Branton (US Pub. 2014/0237474 A1) and Stevens (US Patent. 7,086,064 B1).
	Branton and Stevens were cited in previous Office Action.

As per claim 6, Flynn, Wang, Gathala and Harjula teach the invention according to claim 1. Flynn, Wang, Gathala and Harjula fail to specifically teach wherein, at the start of the process, the at least one application thread waits for a initialization of the at least one logging thread before continuing with its execution, and in which the logging threads is initialized by synchronizing itself with the at least one processing element.

	However, Branton teaches wherein, at the start of the process, the at least one application thread waits for a initialization of the at least one logging thread before continuing with its execution (Branton, [0032] lines 3-6 In computing devices, software threads may be organized into "jobs" that form wrappers for individual "tasks" that are executed by one or more threads; lines 9-12, Threads for executing tasks will not start until the dependencies are satisfied; lines 17-20, Accordingly, as a job progresses, delays will arise where threads triggered by an "isReady" flag will have to be instantiated and initialized before execution [Examiner noted: threads dependencies, initialized before execution]).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang, Gathala and Harjula with Branton because Branton’s teaching of initialization before executing the process would have provided Flynn, Wang, Gathala and Harjula’s system with the advantage and capability to preventing any potential system errors in order to improve the system efficiency.  
	
Flynn, Wang, Gathala, Harjula and Branton fail to specifically teach in which said logging threads is initialized by synchronizing itself with a sub-set of the at least one processing element.

	However, Stevens teaches in which the logging threads is initialized by synchronizing itself with the at least one processing element [to ensure that no logging information is lost] (Stevens, Fig. 5a, 450-470; Col 8, lines 54-67, the initialization of UJA includes starting the buffer management thread…the UJA listens on the port to which it has bound using a listen() function and waits for the remote profiler agent to issue a connect()…as soon as a connect() is detected, the UJA can establish a connection with remote profiler agent and receive data…and send response [Examiner noted: UJA (as logging threads) establish the connection between threads to ensure no data is lost, representing a “synchronization”]). 
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang, Gathala, Harjula and Branton with Stevens because Stevens’s teaching of initialization of the threads for establishing the communication for receiving the data would have provided Flynn, Wang, Gathala, Harjula and Branton’s system with the advantage and capability to minimize network traffic and improving the system efficiency (Stevens, Col 8, lines 54-58, see minimize network traffic and provide for a more efficient solution). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Wang, Gathala and Harjula, as applied in claim 1 above, and further in view of Zhang et al. (US Pub. 2009/0106594 A1).
	Zhang was cited in the previous Office Action.

As per claim 7, Flynn, Wang, Gathala and Harjula teach the invention according to claim 1. Flynn, Wang, Gathala and Harjula fail to specifically teach wherein the first logging information comprises a name and a level.
	
However, Zhang teaches wherein the first logging information comprises a name and a level (Zhang, [0022] lines 3-6, log events may include fields such as log event ID…log event level, log event body and log event name).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang, Gathala and Harjula with Zhang because Zhang’s teaching of logging event includes name and level would have provided Flynn, Wang, Gathala and Harjula’s system with the advantage and capability to allow developer to easily analyze the system problems which improving the system stability.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Wang, Gathala and Harjula, as applied in claim 1 above, and further in view of Clark et al. (US Pub. 2008/0250412 A1).
	Clark was cited in previous Office Action.

As per claim 8, Flynn, Wang, Gathala and Harjula teach the invention according to claim 1, Flynn, Wang, Gathala and Harjula fail to specifically teach when the process is duplicated to transition the logging thread from an initialized state to a finalizing state, the at least one logging thread is terminated, then restarted within an initial parent process.

	However, Clark teaches when the process is duplicated to transition the logging thread from an initialized state to a finalizing state, the at least one logging thread is terminated, then restarted within an initial parent process [any process] (Clark, [0012] lines 1-11, Process-wide operations are operations, such as fork( ) or exit( ), that are initiated by one thread in a process but that involve all of the threads of that process. For example, in both fork and exit…In the case of fork, the rest of the threads are suspended (the state changed to suspended (as from initialized state to a finalizing state). This is necessary for duplicating the process' address space and copying other data structures. For exit, the threads are halted and told to terminate themselves so there is only one thread left in the process; [0018] lines 5-6, the process-wide operation has started and therefore attempts to perform the same action [Examiner noted: restart the thread again within the process]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang, Gathala and Harjula with Clark because Clark’s teaching of terminating the thread when duplicating the process would have provided Flynn, Wang, Gathala and Harjula’s system with the advantage and capability to free the process’s address space in order to prevent any potential system errors. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Wang, Gathala and Harjula, as applied in claim 1 above, and further in view of Gupta et al. (US Pub. 2014/0058908 A1).
Gupta was cited in the previous Office Action.

As per claim 9, Flynn, Wang, Gathala and Harjula teach the invention according to claim 1 above. Flynn, Wang, Gathala and Harjula fail to specifically teach when the at least one logging thread receives a signal, the at least one logging thread publishes the second logging information associated with the signal, then triggers a processing code associated with the signal.

However, Gupta teaches when the at least one logging thread receives a signal, the at least one logging thread publishes the second logging information associated with the signal, then triggers a processing code associated with the signal (Gupta, [0019] lines 8-20, receiving usage records from the mediation server, performing revenue assurance operations to determine whether the received usage records (as signal) indicate that there are discrepancies in reports of service usage, generating an alert message that includes information suitable for causing the mediation server to resend usage records associated with the discrepancies when the revenue assurance operations indicate that there are discrepancies in the reports of service usage, and sending the alert message (as second logging information) to the charging gateway server. The first processor in the charging gateway server may be configured with processor-executable instructions (as triggers a processing code) to perform operations that include receiving the alert message from the revenue assurance server [Examiner noted: receives the usage records (as signal) and generating/sending (as publish) an alert message (as second logging information) that is associated with usage record (signal) and trigger processor-executable instructions (as processing code) to perform operations]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang, Gathala and Harjula with Gupta because Gupta’s teaching of triggering/performing the operations with processor-executable instructions(processing code) based on the alert message (second logging information) that is associated with received usage record (signal) would have provided Flynn, Wang, Gathala and Harjula’s system with the advantage and capability to allow the system to take the any necessary actions/operations in accurate and timely manner based on the processing alert which improving the system reliability (see Gupta, [0003] lines 13-15, accurate and timely manner).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US Patent 6,256,775 B1) in view of Wang et al. (US Pub. 2013/0024875 A1) and further in view of Gathala et al. (US Pub. 2013/0305359 A1), Harjula (US Pub. 2003/0120706 A1) and Stevens (US Patent. 7,086,064 B1).
	Flynn, Gathala, Harjula and Stevens were cited in the previous Office Action.	

As per claim 11, Flynn teaches the invention substantially as claimed including A logging method (Flynn, Abstract, lines 1-2, a method…for monitoring performance of an application), comprising: 
executing a process that includes at least one application thread configured to process an application, by performing application processing, and at least one logging thread over an assembly of information processing devices (Flynn, Fig. 1; Abstract, lines 2-4, a system program executed by a multithreaded processor arranged and configured to process a plurality of threads; Col 10, lines 28-35, one thread is used to run or execute a system program or an application which is to be monitored, and another thread is used to run a monitor program to monitor the occurrence of the selectable event(s), i.e. to record or save the event(s) for analysis of the performance of the application. The first thread is hereinafter called processing thread, and the second thread is hereinafter called monitoring thread.);	
detecting within the at least one application thread a logging event (Flynn, Col 10, lines 43-47, the monitoring thread may merely detect and record the events (as logging event). The information can be further processed or analyzed to a user or a program at a later time when monitoring process is completed).

Although Flynn teaches application thread to process an application and using a monitoring thread for detecting the logging event, Flynn fails to specifically teach the detecting being performed by the at least one application thread.

	However, Wang teaches the detecting being performed by the at least one application thread (Wang, Fig. 3, 210 Event system polling and I/O serving threads, 330 poll for I/O events, 350 perform other functions; [0023] lines 1-5, the system actively and continuously polls I/O devices by running I/O event polling and servicing threads on dedicated processors. Upon event discovery by the I/O event polling threads (as detecting), the event system invokes application event handlers in various ways; also see [0107] lines 17-21, The event system polling and I/O servicing threads may also service I/O requests including those that come from application sources (as in servicing the I/O requests from application sources, the I/O servicing threads act as application threads by performing application I/O processing). In some embodiments, the polling threads may perform operations unrelated to I/O 350; [0127] lines 8-9, Each of these threads can discover and process I/O events in parallel (as application thread that can performing application processing and detecting (as the I/O threads perform application I/O processing AND polling/detecting of the I/O events)).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn with Wang because Wang’s teaching of using the same event system polling and I/O serving thread (as application thread) for performing detecting/discovering and performing the operation processing in parallel would have provided Flynn’s system with the advantage and capability to allow the system to efficiently utilizing the thread processing by performing the detecting and performing in the same thread which improving the system performance and efficiency. 

Flynn and Wang fail to specifically teach immediately generating and transmitting first logging information upon detecting the logging event, from the at least one application thread, to the at least one logging thread; and receiving, at the at least one logging thread, the first logging information and generating, with the at least one logging thread, second logging information incorporating the first logging information; and publishing, from the at least one logging thread, the second logging information via a publication interface to at least one processing element previously registered with the at least one logging thread, wherein the application thread transmits the first logging information to the at least one logging thread immediately in an asynchronous manner via a communications interface, and wherein once the transmission of the first logging information by the at least one logging thread has been carried out, the at least one application thread immediately continues with the application processing without confirming receipt by the at least one logging thread.

However, Gathala teaches immediately generating and transmitting first logging information upon detecting the logging event, from the at least one application thread, to the at least one logging thread (Gathala, Fig. 6, 612, 303; [0095] lines 7-16, The behavior signature may be generated from behavior information collected by the slave behavior observer module 303…the behavior signature (as first logging information) may function as an identifier and/or a certification that enables the master processing core to quickly recognize and identify a sub-task and its position in the application task graph 402 without performing any additional…operations; [0096] lines 1-3, The slave behavior observer module 303 may send (as transmitting) the generated signature to the master behavior observer module 302 (as logging thread); also see Fig. 10, 1002, 1004, 1006; [0101] lines 18-20, Examples of high-level behavior detection may include detection of the existence of a particular event; [0112] lines 3-9, In blocks 1002-1018, slave observer modules in each of the slave or secondary processing cores (Core 1, Core 2, Core n) may repeatedly monitor mobile device activities in their respective cores, generate a behavior signature based on the monitored activities, and send the generated signature to the master processing core (Master Core); [Examiner noted: immediately generating and transmitting the behavior signature (as first logging information) to the master behavior observer module (logging thread), since there is no other operations between the steps of 1002, 1004 and 1006 which allow the master processing core to quickly recognize and identify the activity behavior]); 
receiving, at the at least one logging thread, the first logging information and generating, with the at least one logging thread, second logging information incorporating the first logging information (Gathala, Fig. 6, 302, 610; [0097] lines 9-13, the global behavior detection unit, which may use local behavior signatures (as first logging information) received from the secondary cores 604, 606 in conjunction with the task graph 402 to generate a behavior vector that describes the overall behavior of the software application (as generating second logging information incorporating the first logging information)); and
publishing, from the at least one logging thread, the second logging information via a publication interface to at least one processing element previously registered with the at least one logging thread (Gathala, Fig.3, 302, Master behavior observer module (as logging thread), 306, Behavior Analyzer Module (as processing element registered with logging thread); [0048] lines 1-7, an master observer process, daemon, module…may instrument or coordinate various application programming interface (APIs) (as publication interface) at various levels…and collect behavior information from the instrumented APIs; [0097] lines 14-15, the behavior vector may then be sent to (as publishing) the behaviors analyzer module 306 and used to identify behaviors);
wherein the application thread transmits the first logging information to the at least one logging thread via a communications interface (Gathala, [0048] lines 1-7, an master observer process, daemon, module…may instrument or coordinate various application programming interface (APIs) at various levels…and collect behavior information from the instrumented APIs; [0096] lines 1-3, The slave behavior observer module 303 (as application thread) may send (as transmits) the generated signature (as first logging information) to the master behavior observer module 302 (as logging thread)),
wherein once the transmission of the first logging information by the at least one logging thread has been carried out, [identify the behavior of the application] (Gathala, [0096] lines 1-5, The slave behavior observer module 303 may send the generated signature to the master behavior observer module 302, which may use the application task graph 402 to combine the partial/incomplete behavior signatures to obtain/identify the complete behavior of the software application).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn and Wang with Gathala because Gathala’s teaching of monitoring/generating activity information would have provided Flynn and Wang’s system with the advantage and capability to identifying any errors within the software in order to provide system stability (Gathala [0002] see identifying and correcting conditions). 

Flynn, Wang and Gathala fail to specifically once the transmission…has been carry out, the at least one application thread immediately continues with the application processing without confirming receipt by the at least one logging thread.

However, Harjula teaches once the transmission…has been carry out, the at least one application thread immediately continues with the application processing without confirming receipt by the at least one logging thread (Harjula, Fig. 1C; [0057] lines 6-7, execution of the threads THB1, THB2; Claim 3, substantially immediately after the function call formed in the second operating system has been transmitted to the interface block, the execution of the processes of the second operating system is continued, without waiting for a response to the function call from the first operating system).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang and Gathala with Harjula because Harjula’s teaching of continuing the processing operation without waiting the response would have provided Flynn, Wang and Gathala’s system with the advantage and capability to increase the speed of the processing which minimize the network latency and improving the system performance.
Although, Flynn, Wang, Gathala and Harjula teaches immediately transmitting the first logging information to the at least one logging thread via a communications interface (IC), Flynn, Wang, Gathala and Harjula fail to specifically teach when immediately transmitting the first logging information, the immediately transmitting is in an asynchronous manner via a communications interface.

However, Stevens teaches transmitting the first logging information in an asynchronous manner via a communications interface (Stevens, Col 7, lines 27-31, those events which do not need an immediate response from the profiler agent are buffered and sent asynchronously to the profiler agent buffer receiving thread 356).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang, Gathala and Harjula with Stevens because Stevens’s teaching of receiving data with asynchronous manner via a communication interface would have provided Flynn, Wang, Gathala and Harjula’s system with the advantage and capability to reducing network traffic in order to improve system efficiency (Stevens, Col 7, lines 28-31, see reducing network traffic).

Response to Arguments  
The Amendment filed on 08/11/2020 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). Therefore, the rejection under 35 U.S.C § 112(b) has been withdrawn. 

In the remark Applicant’s argue in substance:
(a) Applicant submits that Flynn fails to disclose having the application thread detecting a logging event, so as to teach the claimed invention (remarks, page 9);

(b). Applicant submits that Flynn suggests no incentive for such a combination, because, in Flynn, there would be no meaning in having information transmitted from the processing thread to the monitoring thread… In consequence, Flynn cannot be combined with any document (e.g. Gathala) describing a transmission of information from the processing thread to the monitoring thread, as such processing would be meaningless in the processing context of Flynn… Accordingly, Applicant submits that other prior art could not be fairly combined with Flynn, as proposed in the Office Action, so as to overcome the defects of Flynn in motivating the one of ordinary skill in the art to achieve the subject-matter so as to teach the features as set forth in claim 1. (Remarks Pages 9-11).

(c). Applicant submits that Gathala also fails in describing having a module being both in charge of detecting an event and transmitting information about such event to another module, so as to teach or suggest the claimed invention (remarks, page 11).

(d). As neither Flynn, nor Gathala teaches the technical feature of "detecting within the at least one application thread a logging event, and immediately generating and transmitting first logging information ... to the at least one logging thread", no combination of Flynn and Gathala can be performed (and the art would not have motivated) the one of ordinary skill in the art so as to achieve the claimed invention as recited in claim 1 (remarks, page 11).

(e), Applicant respectfully submits that this wording relates to the capability of the master processing core to recognize and identify a subtask from provided information. Such language thus specifies the content of the information, so as to enable such a quick recognition / identification.  Applicant submits that such "quick" language of Gathala is not related to the timing of the transmission from the slave module to the master module. 


Examiner respectfully disagreed with Applicant’s argument for the following reasons:
	As to point (a), Applicant’s arguments with respect to “Flynn fails to disclose having the application thread detecting a logging event, so as to teach the claimed invention” have been considered but are moot because the new ground of rejection does not rely on Flynn reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. In fact, Examiner used a newly found reference Wang for teaching this concept. Please see 103 rejection above. 

As to point (b), In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, in MPEP 2143.01, it states that that “obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)”. In this case, Flynn teaches a logging mechanism that detecting the events within the application thread that currently running an application (i.e., one thread execute application, see Flynn Col 10, lines 28-35) by using another thread (i.e., monitoring thread, see Flynn Col 10, lines 43-47). 
As cited above, the logging mechanism of Flynn does not recite that both performing the application and detecting in the same application thread but rather using another thread (i.e., monitoring thread) for performing the detecting. However, newly found art Wang teaches that both detecting and performing the application is within the same thread. For example, Wang teaches a mechanism that the event system polling and I/O servicing threads that performing event discovery as well as service I/O requests including those that come from application sources (as in servicing the I/O requests from application sources, the I/O servicing threads act as application threads by performing application I/O processing) (see Wang, Fig. 3, 210 Event system polling and I/O serving threads, 330 poll for I/O events, 340, deliver I/O events, 350 perform other functions; [0023] lines 1-5, the system actively and continuously polls I/O devices by running I/O event polling and servicing threads on dedicated processors. Upon event discovery by the I/O event polling threads (as detecting), the event system invokes application event handlers in various ways; also see [0107] lines 17-21, The event system polling and I/O servicing threads may also service I/O requests including those that come from application sources (as in servicing the I/O requests from application sources, the I/O servicing threads act as application threads by performing application I/O processing). In some embodiments, the polling threads may perform operations unrelated to I/O 350; [0127] lines 8-9, Each of these threads can discover and process I/O events in parallel (as application thread that can performing application processing and detecting (as the I/O threads perform application I/O processing AND polling/detecting of the I/O events)).

The examiner further established that it would have been obvious to combine Wang’s teachings with those of Flynn by providing some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art: “It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn with Wang because Wang’s teaching of using the same event system polling and I/O serving thread (as application thread) for performing detecting/discovering and performing the operation processing in parallel would have provided Flynn’s system with the advantage and capability to allow the system to efficiently utilizing the thread processing by performing the detecting and performing in the same thread which improving the system performance and efficiency (see Wang, [0008],  One problem with traditional event systems is that such systems performed slowly; [0016] increased the number of system calls applications were required to make, as well as increased the system processing overhead such as binding at each I/O operation posting).” This clearly provides the “incentive for such a combination”: to allow the system to efficiently utilize thread processing by performing application processing and detecting with a single thread, to thereby improve performance of a traditional event system.

In addition, in response to Applicant’s argument that “other prior art could not be fairly combined with Flynn”. Examiner respectfully disagrees. In this case, while it may be true that Flynn does not teach communication between monitoring thread and processing thread, the additional references (i.e., Wang, Gathala etc.) modify Flynn to include said communication. In other words, the part in Flynn that makes communication between the threads unnecessary is modified with Gathala’s teaching that requires communication between threads, resulting in a combination of references that now requires communication, as in Gathala, between a processing thread and a monitoring thread, as in Flynn.
For instance, “application thread for performing the application and determine/detecting the logging event” of Flynn and Wang’s system does not recites that immediately generating and transmitting first logging information upon detecting the logging event, from the at least one application thread, to the at least one logging thread, receiving, at the at least one logging thread, the first logging information and generating, with the at least one logging thread, second logging information incorporating the first logging information; publishing, from the at least one logging thread, the second logging information via a publication interface to at least one processing element previously registered with said the at least one logging thread; and wherein once the transmission of the first logging information by the at least one logging thread has been carried out, the at least one application thread immediately continues with the application processing without confirming receipt by the at least one logging thread.
However, Gathala clearly teaches that concept. For example, Gathala teaches a system that once the event is detected through the monitoring, it will immediately generating and transmitting the generated signature (as first logging information) to a master behavior observer module/core (as logging thread). And once the master behavior observer module/core received the generated signature, it will further generating a behavior vector (as second logging information) that describes the overall behavior of the software application, and sent to a behaviors analyzer module (as processing element) to identify behaviors (see Fig. 6, 612, 303; Fig. 10, 1002, 1004, 1006; Fig. 6; [0095] lines 7-16, [0096] lines 1-3, [0112] lines 3-9, [0097] lines 9-15, Fig.3; [0048] lines 1-7; [0096] lines 1-5).

The examiner further established that it would have been obvious to combine Wang’s teachings with those of Flynn by providing some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art: “It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn and Wang with Gathala because Gathala’s teaching of monitoring/detecting/generating activity information would have provided Flynn and Wang’s system with the advantage and capability to identifying any errors within the software in order to provide system stability (Gathala [0002] see identifying and correcting conditions).” This clearly provides the “incentive for such a combination”: to improve system stability by enabling errors to be identified and handled. 

As cited above, Flynn, Wang and Gathala does not recites that the at least one application thread immediately continues with the application processing without confirming receipt by the at least one logging thread. Therefore, examiner used Harjula for teaching that once the transmission…has been carry out, the at least one application thread immediately continues with the application processing without confirming receipt by the at least one logging thread (see Harjula, Fig. 1C; [0057] lines 6-7, execution of the threads THB1, THB2; Claim 3, substantially immediately after the function call formed in the second operating system has been transmitted to the interface block, the execution of the processes of the second operating system is continued, without waiting for a response to the function call from the first operating system).

The examiner further established that it would have been obvious to combine Wang’s teachings with those of Flynn by providing some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art: “It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Flynn, Wang and Gathala with Harjula because Harjula’s teaching of continuing the processing operation without waiting the response would have provided Flynn and Gathala’s system with the advantage and capability to increase the speed of the processing which minimize the network latency and improving the system performance.” This clearly provides the “incentive for such a combination”: to improve system performance by allowing a processing operation to continue without waiting for a response from a logging thread.

Thus the combination of other prior arts could be combined with Flynn, and used to modify Flynn’s teaching so as to overcome the defects of Flynn so as to teach the features as set forth in claim 1. Please refers to 103 rejection above.

As to point (c), Examiner used a newly found art Wang for teaching the concept of a thread being both in charge of detecting an event and performing the operation (see 103 rejection above). Therefore, the applicant’s argument is moot as it is not directed to the prior art applied to this specific limitation.
In addition, the concept of “transmitting information” was taught by Gathala (see Gathala, Fig. 10, 1002, 1004, 1006; [0096] lines 1-3, [0112] lines 3-9, In blocks 1002-1018). To the extent that applicants are arguing against the references individually, the examiner reminds the applicants that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

As to point (d), Examiner used Flynn for teaching “detecting within the at least one application thread a logging event” (see 103 rejection above). The logging mechanism of Flynn does not recite that both performing the application and detecting in the same application thread but rather using another thread (i.e., monitoring thread) for performing the detecting. However, newly found art Wang teaches that both detecting and performing the application is within the same thread. For example, Wang teaches a mechanism that the event system polling and I/O servicing threads that performing event discovery as well as service I/O requests including those that come from application sources (as in servicing the I/O requests from application sources, the I/O servicing threads act as application threads by performing application I/O processing) (see Wang, Fig. 3, 210 Event system polling and I/O serving threads, 330 poll for I/O events, 340, deliver I/O events, 350 perform other functions; [0023] lines 1-5, the system actively and continuously polls I/O devices by running I/O event polling and servicing threads on dedicated processors. Upon event discovery by the I/O event polling threads (as detecting), the event system invokes application event handlers in various ways; also see [0107] lines 17-21, The event system polling and I/O servicing threads may also service I/O requests including those that come from application sources (as in servicing the I/O requests from application sources, the I/O servicing threads act as application threads by performing application I/O processing). In some embodiments, the polling threads may perform operations unrelated to I/O 350; [0127] lines 8-9, Each of these threads can discover and process I/O events in parallel (as application thread that can performing application processing and detecting (as the I/O threads perform application I/O processing AND polling/detecting of the I/O events)).

In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Please refers to point (a) above.

As to point (e), Examiner would like to point out that Applicant mischaracterizing the mapping for the Gathala’s reference. (i.e., Examiner used "quick" language of Gathala to show as an example that is the result of the immediately generating and transmitting (i.e., which allow the master behavior observer module/core to quick recognizing the events)). In fact, Gathala clearly teaches that once the event is detected through the monitoring, it will immediately generating and transmitting the generated signature (as first logging information) to a master behavior observer module/core (as logging thread). 
The claimed limitation of “immediately” is a adverb that indicated that occurring instantly or without any delay (see Oxford dictionaries). So if there is no other operation has been performed between the detection and transmitting which means immediately. And this is clearly defined in Gathala (Please see Gathala, Fig. 10, 1002, 1004, 1006 (no other operations between monitoring/detecting and sending); also see [0095] lines 11-16, quickly recognize and identify). That is immediately generating and transmitting the behavior signature (as first logging information) to the master behavior observer module (logging thread), since there is no other operations between the steps of 1002, 1004 and 1006 which allow the master processing core to quickly recognize and identify the activity behavior]). Please refers to 103 rejection above. 

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.X./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MICHAEL W AYERS/Primary Examiner, Art Unit 2195